Citation Nr: 0331091	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a 
pulmonary/respiratory disability, claimed as a residual of 
pneumonia or as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1945 to July 1946.

This appeal to arises to the Board of Veterans' Appeals 
(Board) arises from an April 2002 rating action.  A Notice 
of Disagreement was received in May 2002, and a Statement of 
the Case (SOC) was issued in August 2002.  A Substantive 
Appeal was received in October 2002.  A Supplemental SOC 
(SSOC) was issued in January 2003.

Although the RO characterized the appeal as involving claims 
for service connection for residuals of pneumonia and for 
asbestosis, the fact of the matter is that the veteran is 
seeking service connection for a single 
pulmonary/respiratory disability, due either to claimed in-
service pneumonia or asbestos exposure.  To give the veteran 
every consideration in connection with the instant appeal, 
and in the interest of judicial economy, the Board has 
recharacterized the appeal as involving the single issue 
reflected on the title page.


REMAND

At the outset, the Board notes that, in November 2000, 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board also notes that the VCAA requires the VA to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes 
making reasonable efforts to obtain relevant records that 
the claimant adequately identifies to VA and authorizes it 
to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Appellate review discloses that, although the service 
medical records include no documentation of diagnosis or 
treatment for pneumonia, the veteran served aboard the USS 
Williams, the USS Pritchett, and the USS Suesens during his 
active naval service during World War II; the RO has 
indicated that exposure to asbestos while on those ships may 
be conceded.  

Post-service medical records of the Logan General Hospital 
show a diagnostic impression of acute bronchitis in March 
1999, and hospitalization in October 2001 for right lower 
lobe pneumonia, chronic obstructive pulmonary disease 
(COPD), bilateral pleural effusions, and congestive heart 
failure.  November 2001 chest X-rays at the Charleston Area 
Medical Center indicated COPD and findings of bibasilar 
atelectasis with small bilateral pleural effusions, and he 
was recently hospitalized at that medical facility in 
September 2002 with findings of severe shortness of breath, 
bibasilar infiltrates (possibly pulmonary edema), and 
hypoxemia.  

Hence, the evidence record indicates possible in-service 
asbestos exposure, and post-service diagnoses of 
pulmonary/respiratory conditions.  The veteran asserts a 
connection between service and current pulmonary/respiratory 
disability.  However, the record is devoid of any medical 
opinion that specifically addresses the relationship, if 
any, between any current pulmonary/respiratory disability 
and service, to include probable asbestos exposure during 
his service aboard the cited vessels.  As the Board finds 
that such an opinion is needed to properly adjudicate the 
claim on appeal (see 38 C.F.R. § 5103A), the RO should 
arrange for the veteran to undergo appropriate examination 
to obtain such an opinion.  The veteran is hereby advised 
that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim.  
See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to him and his representative by the 
pertinent VA medical facility.  
          
Prior to arranging for the veteran to undergo VA 
examination, the RO must obtain and associate with the 
claims file all records of pertinent outstanding medical 
treatment, to ensure that the record is complete and that 
the physician rendering the medical opinion has the 
veteran's fully documented medical history.  In this case, 
the Board finds that after obtaining the appropriate 
authorization from the veteran, the RO should obtain and 
associate with the claims file any additional pertinent 
medical records of treatment and evaluation of the veteran 
at the Logan General Hospital and the Charleston Area 
Medical Center, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The RO also should give the veteran another opportunity to 
present any additional information and/or evidence in 
support of his claims.  In this regard, the Board notes 
that, in an October 2001 letter, the RO notified the veteran 
of the VCAA and requested that he provide further 
information and/or evidence to support his claims within 30 
days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1).  The RO adjudicated 
the claim in April 2002.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit found that the    30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a duty to notify under 
the VCAA is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  

Therefore, since this case is being remanded for additional 
development, as indicated above, the RO must take this 
opportunity to inform the veteran that a full year is 
allowed to submit the additional information and/or evidence 
requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating 
the claim on appeal.   

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:

1.  After obtaining the required signed 
authorizations from the veteran to 
release medical information, the RO 
should request that the Logan General 
Hospital (20 Hospital Drive, Logan, West 
Virginia 25601) and the Charleston Area 
Medical Center (Charleston, West 
Virginia) furnish copies of all records 
of medical treatment and/or evaluation 
of the veteran for pulmonary/respiratory 
problems from 1999 to the present time.  
The RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159 (2003).  
All records and/or responses received 
should be associated with the claims 
file.

2.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain 
to the veteran that he has a full one-
year period to respond. 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify him and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should afford the veteran 
VA pulmonary/respiratory examination. 
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report must include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies, including X-rays, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

With respect to each currently diagnosed 
pulmonary/respiratory disability, the 
examiner should render an opinion, 
consistent with sound medical 
principles, as to whether such 
disability is, at least as likely as not 
(i.e., there is a 50 percent 
probability), the result of injury or 
disease incurred in or aggravated by the 
veteran's naval service, to include 
exposure to asbestos while serving 
aboardship.  The examiner should set 
forth all examination findings, together 
with the complete rationale for the 
opinion expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
file copies of the notice of the date 
and time of the examination sent to him 
and his representative by the pertinent 
VAMC at which it was to have taken 
place.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in PVA v. 
Secretary, as well as 38 U.S.C.A. § 
5103(West 2002) and any other applicable 
legal precedent.    

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a 
pulmonary/respiratory disability, 
claimed as a residual of pneumonia or as 
due to asbestos exposure, in light of 
all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


